NO. 07-12-00200-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                     JULY 19, 2012


                           WILLIAM WHITTEN, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 403RD DISTRICT COURT OF TRAVIS COUNTY;

         NO. D-1-DC-10-301196; HONORABLE BRENDA KENNEDY, JUDGE


Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                    ORDER OF ABATEMENT AND REMAND


      Appellant, William Whitten, filed notice of appeal from judgments finding

appellant guilty of two counts of aggravated sexual assault of a child, each with 50 year

sentences of incarceration in the Institutional Division of the Texas Department of

Criminal Justice; two counts of indecency with a child by contact, each with 20 year

sentences; and two counts of indecency with a child by exposure, each with 10 year

sentences. The appellate court clerk received and filed the trial court clerk=s record on

April 23, 2012. The official court reporter filed the reporter’s record with the appellate

court clerk on May 14. Consequently, appellant’s brief was due to be filed on or before
June 13. On June 28, this Court sent appellant notice that his brief was past due. In

that letter, this Court informed appellant that, if he failed to file his brief by July 9, the

appeal will be abated and the cause remanded to the trial court without further notice.

To date, appellant has not filed his brief nor responded to our June 28 correspondence.


       Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2).       The clerk’s record reflects that the trial court has

appointed Eric McDonald to represent appellant on appeal. Upon remand, the judge of

the trial court is directed to immediately cause notice to be given of and to conduct a

hearing to determine: (1) whether appellant desires to prosecute this appeal; (2) if

appellant desires to prosecute this appeal, whether appellant is indigent; (3) whether

present counsel for appellant has abandoned the appeal; (4) if appellant desires to

prosecute this appeal and is indigent, whether appellant=s present counsel should be

replaced; and (5) what orders, if any, should be entered to assure the filing of

appropriate notices and documentation to dismiss appellant=s appeal if appellant does

not desire to prosecute this appeal or, if appellant desires to prosecute this appeal, to

assure that the appeal will be diligently pursued. If the trial court determines that the

present attorney for appellant should be replaced, the trial court should cause the Clerk

of this Court to be furnished the name, address, and State Bar of Texas identification

number of the newly-appointed or newly-retained attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and

file findings of fact, conclusions of law, and recommendations addressing the

determinations identified above and cause them to be included in a supplemental clerk=s

                                              2
record; (3) cause the hearing proceedings to be transcribed and included in a

supplemental reporter=s record; (4) have a record of the proceedings made to the extent

any of the proceedings are not included in the supplemental clerk=s record or the

supplemental reporter=s record; and (5) cause the records of the proceedings to be sent

to this Court. See TEX. R. APP. P. 38.8(b)(3). In the absence of a request for extension

of time from the trial court, the supplemental clerk=s record, supplemental reporter=s

record, and any additional proceeding records, including any orders, findings,

conclusions, and recommendations, are to be sent so as to be received by the Clerk of

this Court not later than Monday, August 20, 2012.




                                               Per Curiam


Do not publish.




                                           3